Citation Nr: 1624076	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of aneurysmectomy with aortal femoral bypass graft and reimplantation of the interior mesenteric artery with numerous fasciotomies, wound debridements, and wound irrigations.

2.  Entitlement to service connection for impaired renal function, to include under 38 U.S.C.A. § 1151 as secondary to residuals of aneurysmectomy with aortal femoral bypass graft and reimplantation of the interior mesenteric artery. 

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  

4.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

5.  Entitlement to service connection for bilateral peripheral neuropathy, to include as secondary to diabetes mellitus.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to March 1965.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 and November 2011rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction over the Veteran's claims has since been transferred to the RO in Reno, Nevada.  

The Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of those proceedings is of record.

In September 2015 the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of aneurysmectomy and service connection for impaired renal function are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of the Republic of Vietnam during service.

2.  The evidence of record does not indicate that the Veteran was exposed to Agent Orange or other listed herbicides during service.

3.  The Veteran's diagnosed diabetes mellitus, ischemic heart disease and peripheral neuropathy were not present during service or for many years thereafter and are not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for bilateral peripheral neuropathy, to include as secondary to diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Factual Background and Veteran's Contentions

The Veteran has been diagnosed ischemic heart disease and diabetes mellitus during the course of the appeal period.  He has also been diagnosed with peripheral neuropathy of the lower extremities which has been linked to his diabetes mellitus.  The Veteran does not contend, and the record does not reflect that any of these conditions manifested during service or within a year of separation.  Instead, the Veteran maintains that his ischemic heart disease and diabetes mellitus are both due to herbicide exposure that occurred while he was stationed on the USS Gurke in late 1964 and early 1965.  Specifically, the Veteran asserts that the Gurke transited the Gulf of Tonkin during this period and was on occasion very close to the shore of Vietnam.  The Veteran contends that Agent Orange sprayed over Vietnam drifted out to see from rivers and that he was exposed to such contaminated drinking water while aboard the USS Gurke.  The Veteran further contends that both conditions should be presumptively service-connected based on herbicide exposure and that and that his peripheral neuropathy warrants service connection on a secondary basis as due to his diabetes mellitus.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

2.  Law 

Service connection may be granted on a primary basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including diabetes mellitus and ischemic heart disease even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

A veteran who, during active military service, served in the Republic of Vietnam between January 1962 and May 1975 shall be presumed to have been exposed to herbicide agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  However, VA has determined that the presumption of Agent Orange exposure for veterans who 'served in the Republic of Vietnam' is limited to veterans who served on or visited the Vietnamese landmass or its inland waterways, and does not apply to veterans who served exclusively offshore in ocean-going ships, i.e., the 'blue water' Navy.  See 38 C.F.R. § 3.313(a); VAOPGCPREC 27-97 (Mere service on a deep-water naval vessel in waters off the shore of the Republic of Vietnam does not constitute 'Service in the Republic of Vietnam' for purposes of 38 U.S.C.A. § 101(29)(A)); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's statutory interpretation excluding the 'blue water' Navy from presumptive herbicide exposure).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).   As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

3.  Analysis and Findings

The Veteran does not contend, and the record does not indicate that he ever went ashore in the Republic of Vietnam or docked in a Vietnamese port during service.  Furthermore, there is no evidence in record that the USS Gurke transited inland waterways while the Veteran's was aboard between October 1964 and March 1965.  Thus, exposure to herbicides cannot be presumed.   

The Veteran is still entitled to the presumption of service connection under if the evidence shows that he was otherwise exposed to an herbicide agent during service.  38 C.F.R. § 3.309(e).  There is however, no indication in the record that Agent Orange was sprayed offshore in the Gulf of Tonkin or evidence other than lay opinion that the Veteran was exposed to Agent Orange through contaminated drinking water.  In its 2008 rulemaking VA considered the issue of whether Vietnam-era veterans of the U.S. Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels and based its definition of "service in Vietnam" accordingly.  See 73 Fed.Reg. 20,566-20,659 (Apr. 16, 2008) (there is no reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure).  The United States Court of Appeals for the Federal Circuit has addressed this issue and upheld VA's interpretation of section 3.307(a)(6)(iii).  See Haas v. Peake 525 F.3d 1168, 1193-1195 (Fed. Cir. 2008).  In addition, the Joint Services Records Research Center (JSRRC) has been unable to provide any evidence to support the Veteran's claim of exposure to herbicides while serving in the Navy.

The Veteran also contends that a VA physician associated his diabetes mellitus, ischemic heart disease and peripheral neuropathy with Agent Orange exposure and that other doctors have said that he was exposed to AO.  Indeed a notation in a July 2012 treatment record indicates a diagnosis of that the Veteran's heart condition was secondary to hypertension, diabetes mellitus and Agent Orange.  However, the question of exposure to herbicides is a factual determination, not a medical determination.  Furthermore, there is no indication how the physician came to this conclusion without review of the Veteran's service records or specific knowledge of his service activities.  While the Veteran and at least one of his physicians have associated his ischemic heart disease or diabetes mellitus to Agent Orange exposure, both opinions are lay in nature and as such, are not afforded significant probative value absent corroborate scientific or service record evidence.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim that he was exposed to herbicides while in service and therefore that he cannot be presumed to be service-connected for diabetes mellitus, ischemic heart disease or peripheral neuropathy under 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the Veteran does not contend, and the evidence of record does not show, complaints, diagnosis, or treatment of diabetes mellitus, ischemic heart disease or peripheral neuropathy during service or within one year of separation.  Indeed medical records do not show an initial diagnosis of any of these conditions for many years following service.  Thus, service connection is not available on a direct basis.  38 C.F.R. § 3.303.

Thus, the Board finds that the weight of the evidence is against a finding of service connection for diabetes mellitus or ischemic heart disease including as due to herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309(e).  Finally, as the Veteran's diabetes mellitus is not entitled to service connection, no other condition may be afforded service connection on a secondary basis to diabetes, including peripheral neuropathy.  38 C.F.R. § 3.310.  


ORDER

Service connection for ischemic heart disease is denied.

Service connection for diabetes mellitus is denied.

Service connection for bilateral peripheral neuropathy is denied. 


REMAND

Generally, the Veteran believes that a September 2005 surgery and subsequent VA care including treatment for infections, wound debridements and irrigations caused him to sustain additional disabilities to his right leg, left leg and kidneys due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment or similar instance of fault.

More specifically, the Veteran contends that he contracted MRSA and staph infections due to unsanitary conditions at the VA hospital in Little Rock that are thus the result of negligence.  The Veteran also maintains that in October 2011, after he had filed his 1151 claim, that his home care nurses were attempting to get him an appointment with VA wound care specialists but that they were unable to do so and that as a result he went to a private wound doctor.  Subsequently, the Veteran underwent a left leg amputation at the knee and contends that if he had been allowed to see a VA doctor or a private doctor sooner, the amputation would not have been necessary.  The Veteran contends that he was told as much in essence by the private doctor who performed the operation.  

The record contains multiple medical opinions regarding VA's actions following the Veteran's September 2005 aneurysmectomy and subsequent debridements and irrigations.  These opinions however, have not addressed the Veteran's contentions concerning the course of treatment in 2011 that led to his left leg amputation.

Furthermore, although the Veteran maintains that he was told by his private physician, that his knee amputation was due to a failure in the standard of care on VA's part, the record does not contain such a statement.  As records were received from the Veteran's private doctor after the most recent VA opinion was proffered, the Veteran should be informed that he should undertake every effort to obtain such a statement as it would materially impact his claim.  Following a reasonable amount of time, a new VA opinion should be obtained that includes review of the recently obtained medical records and any statements the Veteran is able to procure.

Finally, in its previous remand the Board requested that VA obtain the informed consent form from the September 2005 surgery.  However, the Veteran underwent multiple surgical procedures in September 2005 and it appears the obtained consent form may not be the one that was required for the Veteran's September 23, 2005, aneurysmectomy with aortal femoral bypass graft.  As such, further effort should be made to confirm that the consent form on file is for the correct procedure, and if not, VA should attempt to obtain the correct form if it exists. 

To the extent that the Veteran has contended that he has a kidney condition that is also due to his course of treatment following the September 23, 2005 surgery, that claim is inextricably intertwined to the outcome of the requested development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit statements from his private doctors or medical professionals who have first-hand knowledge, and/or were contemporaneously informed of his course of treatment following his September 23, 2005, surgery who are aware of any adverse impacts from that course of treatment that are due to events not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA. The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain, if possible, the Veteran's consent form for his September 23, 2005, surgery or verification that the September 2005 consent form currently on file is correctly applicable to that surgery.  Efforts to obtain the form or verification should be documented in the file. 

3.  Then, obtain an opinion by an appropriate VA medical professional addressing whether the September 23, 2005, surgery and subsequent VA care, to include events occurring during 2011, caused the Veteran to sustain additional disability to his kidneys or lower extremities due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

The medical professional should also opine as to whether the September 23, 2005, surgery and subsequent VA care, to include events occurring during 2011, caused the Veteran's left lower extremity amputation due to an event not reasonably foreseeable or as the result of careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.

The medical professional should review the Veteran's claims file, and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

4.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


